Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 17, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154591(44)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  FRANCES A. MILLER,                                                                                        Joan L. Larsen,
           Petitioner-Appellee,                                                                                       Justices
                                                                    SC: 154591
  v                                                                 COA: 326300
                                                                    Washtenaw CC: 11-001099-AA
  BLUE CROSS BLUE SHIELD OF MICHIGAN,
           Respondent-Appellant,
  and
  OFFICE OF FINANCIAL AND INSURANCE
  REGULATION,
             Respondent.
  _________________________________________/

          On order of the Chief Justice, the motion of petitioner-appellee to extend the time
  for filing her answer to the application for leave to appeal is GRANTED. The answer
  will be accepted as timely filed if submitted on or before December 14, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 17, 2016
                                                                               Clerk